Order, Family Court, Bronx County, entered March 31, 1976, adjudicating appellant a juvenile delinquent and placing him with the New York State Division for Youth, Title III, unanimously affirmed, without costs and without disbursements. Appellant contends that the fact-finding hearing failed to prove that the "Gordon F.” named in the complaining petition and the testimony of the witnesses was the same "Gordon F.” who was present in court as the accused. While identity of person may not be presumed in criminal cases from identity of name alone, it may be presumed when coupled with other "fortifying circumstances” (People v Reese, 258 NY 89, 96). The complainant here knew "Gordon F.” from school and he also recalled his assaulting a friend two years before. Additionally, the complainant’s brother testified that he overheard "Gordon F.” ask the complainant to accompany him upstairs on the date of the incident. These statements of familiarity, made in the presence of an accused who had introduced himself on three occasions during the hearing as "Gordon F.”, constituted fortifying evidence of a connective link between the "Gordon F.” who committed the acts complained of and the "Gordon F.” who sat as the accused in the hearing. Concur—Murphy, J. P., Lupiano, Silverman, Nunez and Lynch, JJ.